DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 line 2 reads: “the partially recessed fasteners”. This should be corrected to read - - partially recessed fasteners - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kobayashi (US 10,316,999 B2).
Regarding claim 1, Kobayashi discloses a method comprising: 
disposing a first shaft (2 and 5) and a second shaft (2’ and 5) in an end to end arrangement (see Fig. 6A); 
coupling the first shaft to the second shaft via a stem connector assembly (see Fig. 6B); and 
independently aligning the first shaft and the second shaft (see Figs. 6A-6B) while transmitting torsional, translational (see NOTE below), or torsional and translational loading through the stem connector assembly.
NOTE: Aligning and inserting the shafts transmits translational loading along the shaft axis during insertion, see Abstract.
Regarding claim 2, Kobayashi discloses wherein coupling the first shaft (2 and 5) to the second shaft (2’ and 5) via the stem connector assembly comprises: 
positioning a sleeve (300) over the end to end arrangement of the first shaft and the second shaft (see Fig. 6A); 
coupling the sleeve to the first shaft via a first opposing pair of fasteners (4); and 
coupling the sleeve to the second shaft via a second opposing pair of fasteners (4).
Regarding claim 3, Kobayashi discloses wherein a plurality of clearance spaces (Z seen in annotated Figure 6A below, comprising fasteners prior to insertion) are created between the sleeve (300) and at least some of the first shaft (2 and 5), the second shaft (2 and 5’), the first opposing pair of fasteners (4), and the second opposing pair of fasteners (4).

    PNG
    media_image1.png
    538
    764
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6A.
Regarding claim 4, Kobayashi discloses wherein independently aligning the first shaft (2 and 5) and the second shaft (2’ and 5) comprises: 
allowing the sleeve (300) to self adjust between the first shaft and the second shaft by moving within at least some of the plurality of clearance spaces (see Fig. 6A-6B).
Regarding claim 5, Kobayashi discloses wherein transmitting torsional, translational, or torsional and translational loading through the stem connection assembly (see Figs. 6A-6B) comprises: 
transmitting torsional, translational (see NOTE below), or torsional and translational loading from the first shaft (2 and 5) and the second shaft (2’ and 5) through at least one of the first opposing pair of fasteners (4) andAttorney Docket 360.00010Non-Provisional Patent the second opposing pair of fasteners (4) as the sleeve self adjusts (see Figs. 6A-6B).
NOTE: Aligning and inserting the shafts, transmits translational loading along the shaft axis during connection, see Abstract.
Regarding claim 6, Kobayashi discloses wherein: 
the first opposing pair of fasteners (4) comprise a shear component (43) at least partially recessed into the first shaft (2 and 5, see fig. 6B); and 
the second opposing pair of fasteners (4) comprise a shear component (43) at least partially recessed into the second shaft (2’ and 5).
Regarding claim 7, Kobayashi discloses wherein: 
the torsional, translational (see NOTE below), or torsional and translational loading is transmitted through the shear components (43, see Figs. 6A-6B).
NOTE: Aligning and inserting the shafts transmits translational loading along the shaft axis during connection of the fasteners 4, see Abstract.
Regarding claim 8, Kobayashi discloses wherein the first shaft (2 and 5) is a valve stem (see Abstract) and the second shaft (2’ and 5) is an operator stem (see Abstract).
Regarding claim 9, Kobayashi discloses a method comprising: 
disposing a first shaft (2 and 5) and a second shaft (2’ and 5) in an end to end arrangement (see Figs. 6A-6B); 
positioning a sleeve (300) over the end to end arrangement; 
coupling the sleeve to the first shaft and to the second shaft via a plurality of fasteners (4, see Fig. 6B); and 
allowing the sleeve to self adjust the alignment between the first shaft and the second shaft (see Figs. 6A-6B) while transmitting torsional, translational (see NOTE below), or torsional and translational loading through the plurality of fasteners.
NOTE: Aligning and inserting the shafts transmits translational loading along the shaft axis during connection, see Abstract.
Regarding claim 10, Kobayashi discloses wherein a plurality of clearance spaces (Z seen in annotated Figure 6A above, comprising fasteners prior to insertion) are created between the sleeve (300) and at least some of the first shaft (2 and 5), the second shaft (2’ and 5), and the plurality of fasteners (4).
Regarding claim 11, Kobayashi discloses wherein allowing the sleeve (300) to self adjust (see Figs. 6A-6B) the alignment between the first shaft (2 and 5) and the second shaft (2’ and 5) comprises: 
allowing the sleeve to move within at least some of the plurality of clearance spaces (see Fig. 6B).
Regarding claim 12, Kobayashi discloses further comprising: 
partially recessing at least one of the plurality of fasteners (4) into the first shaft (2 and 5, see Fig. 6B); and 
partially recessing at least one of the plurality of fasteners (4) into the second shaft (2’ and 5, see Fig. 6B).
Regarding claim 13, Kobayashi discloses wherein: 
the partially recessed fasteners (4) each having a shear component (43); and 
wherein the torsional, translational (see NOTE below), or torsional and translational loading is transmitted through the shear components.
NOTE: Aligning and inserting the shafts transmits translational loading along the shaft axis during connection of the fasteners 4, see Abstract.
Regarding claim 14, Kobayashi discloses wherein the first shaft (2 and 5) is a valve stem (see Abstract) and the second shaft (2’ and 5) is an operator stem (see Abstract).
Regarding claim 15, Kobayashi discloses a method comprising: 
disposing a first shaft (2 and 5) and a second shaft (2’ and 5) in an end to end arrangement; 
positioning a sleeve (300) over the end to end arrangement (see Fig. 6A), the sleeve comprising: 
a body with a plurality of radial holes (12) extending through a wall of the body (see Fig. 6A), the plurality of radial holes comprising: 
a first set of two radial holes (12) positioned symmetrically disposed about a center plane extending through the body of the sleeve (see Fig. 6A); and 
a second set of two radial holes (12) symmetrically disposed about the center plane (see Fig. 6A); coupling the sleeve to the first shaft via a first set of fasteners (4) extending through the first set of radial holes and into the first shaft (see Fig .6B); 
coupling the sleeve to the second shaft via a second set of fasteners (4) extending through the second set of radial holes and into the second shaft (see Fig. 6B); 
allowing the sleeve to self adjust the alignment between the first shaft and the second shaft while transmitting torsional, translational (see NOTE below), or torsional and translational loading through the first set of fasteners and the second set of fasteners.
NOTE: Aligning and inserting the shafts transmits translational loading along the shaft axis during connection of the fasteners 4, see Abstract.
Regarding claim 16, Kobayashi discloses wherein a plurality of clearance spaces (Z seen in annotated Figure 6A above) are created between the sleeve (300) and at least some of the first shaft (2 and 5), the second shaft (2’ and 5), the first set of fasteners (4), and the second set of fasteners (4).
Regarding claim 17, Kobayashi discloses wherein allowing the sleeve (300) to self adjust the alignment (see Figs. 6A-6B) between the first shaft (2 and 5) and the second shaft (2’ and 5) comprises: 
allowing the sleeve (300) to move within at least some of the plurality of clearance spaces (see Figs. 6A-6B).
Regarding claim 18, Kobayashi discloses further comprising: 
partially recessing a shear component portion (43) of each fastener (4) in the first set of fasteners into the first shaft (2 and 5); andAttorney Docket 360.00010Non-Provisional Patent 
partially recessing a shear component portion (43) of each fastener (4) in the second set of fasteners into the second shaft (2’ and 5).
Regarding claim 19, Kobayashi discloses wherein the torsional, translational (see NOTE below), or torsional and translational loading is transmitted through the shear component portions (43, see Fig. 6B).
NOTE: Aligning and inserting the shafts transmits translational loading along the shaft axis during connection of the fasteners 4, see Figs. 6A-6B.
Regarding claim 20, Kobayashi discloses wherein the first shaft (2 and 5) is a valve stem (see Abstract) and the second shaft (2’ and 5) is an operator stem (see Abstract).
Claim(s) 1-2, 8-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Schmidt (US 6,883,614 B2).
Regarding claim 1, Schmidt discloses a method comprising: 
disposing a first shaft (342) and a second shaft (277) in an end to end arrangement (see Fig. 11); 
coupling the first shaft to the second shaft via a stem connector assembly (see Fig. 11); and 
independently aligning the first shaft and the second shaft while transmitting torsional, translational (see Column 6 lines 58-62), or torsional and translational loading through the stem connector assembly.
Regarding claim 2, Schmidt discloses wherein coupling the first shaft (342) to the second shaft (277) via the stem connector assembly (see Fig. 11) comprises: 
positioning a sleeve (100) over the end to end arrangement of the first shaft and the second shaft (see Fig. 11); 
coupling the sleeve to the first shaft via a first opposing pair of fasteners (102); and 
coupling the sleeve to the second shaft via a second opposing pair of fasteners (102).
Regarding claim 8, Schmidt discloses wherein the first shaft (342, see Fig. 11) is a valve stem and the second shaft (277) is an operator stem.
Regarding claim 9, Schmidt discloses a method comprising: 
disposing a first shaft (342) and a second shaft (277) in an end to end arrangement (see Fig. 11); 
positioning a sleeve (100) over the end to end arrangement; 
coupling the sleeve to the first shaft and to the second shaft via a plurality of fasteners (102); and 
allowing the sleeve to self adjust the alignment between the first shaft and the second shaft while transmitting torsional, translational (see Column 6 lines 58-62), or torsional and translational loading through the plurality of fasteners.
Regarding claim 13, Schmidt discloses wherein: 
the partially recessed fasteners (102) each having a shear component (tip of fasteners 102); and 
wherein the torsional, translational (see Column 6 lines 58-62), or torsional and translational loading is transmitted through the shear components (see Fig. 7).
Regarding claim 14, Schmidt discloses wherein the first shaft (342, see Fig. 11) is a valve stem and the second shaft (277) is an operator stem.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo from Applicant of the previous rejections, and in the interest of compact prosecution, the following rejections have been set forth.
Claim(s) 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 10,316,999 B2), in view of Schmidt (US 6,883,614 B2).
Regarding claim 8, Kobayashi discloses the first shaft (2 and 5) and the second shaft (2’ and 5), but does not expressly disclose as claimed wherein the first shaft is a valve stem and the second shaft is an operator stem.
However, Schmidt teaches that shaft connections are used to connect a valve stem (342) and an operator stem (277, see Fig. 11), in order to provide a coupling that can be decoupled for replacement of parts.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft connection of Kobayashi, with Schmidt, such that it is used in an actuator system to connect valve stems, in order to provide a coupling that can be decoupled for replacement of parts.
Regarding claim 14, Kobayashi discloses the first shaft (2 and 5) and the second shaft (2’ and 5), but does not expressly disclose as claimed wherein the first shaft is a valve stem and the second shaft is an operator stem.
However, Schmidt teaches that shaft connections are used to connect a valve stem (342) and an operator stem (277, see Fig. 11), in order to provide a coupling that can be decoupled for replacement of parts.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft connection of Kobayashi, with Schmidt, such that it is used in an actuator system to connect valve stems, in order to provide a coupling that can be decoupled for replacement of parts.
Regarding claim 20, Kobayashi discloses the first shaft (2 and 5) and the second shaft (2’ and 5), but does not expressly disclose as claimed wherein the first shaft is a valve stem and the second shaft is an operator stem.
However, Schmidt teaches that shaft connections are used to connect a valve stem (342) and an operator stem (277, see Fig. 11), in order to provide a coupling that can be decoupled for replacement of parts.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft connection of Kobayashi, with Schmidt, such that it is used in an actuator system to connect valve stems, in order to provide a coupling that can be decoupled for replacement of parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678